Name: Council Decision 2010/576/CFSP of 23Ã September 2010 on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo)
 Type: Decision
 Subject Matter: Africa;  social affairs;  EU finance;  cooperation policy;  European construction;  politics and public safety
 Date Published: 2010-09-29

 29.9.2010 EN Official Journal of the European Union L 254/33 COUNCIL DECISION 2010/576/CFSP of 23 September 2010 on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 12 June 2007, the Council adopted Joint Action 2007/405/CFSP (1) establishing a European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (hereinafter referred to as EUPOL RD Congo or the Mission). (2) On 23 June 2008, the Council adopted Joint Action 2008/485/CFSP (2) amending and extending Joint Action 2007/405/CFSP until 30 June 2009. (3) On 15 June 2009, the Council adopted Joint Action 2009/466/CFSP (3) amending and extending Joint Action 2007/405/CFSP until 30 June 2010. (4) On 14 June 2010, the Council adopted Council Decision 2010/329/CFSP (4) amending and extending Joint Action 2007/405/CFSP until 30 September 2010. (5) EUPOL RD Congo should be continued for a further year until 30 September 2011. (6) The command and control structure of the Mission should be without prejudice to the contractual responsibility of the Head of Mission towards the Commission for implementing the budget of the Mission. (7) The Watch-Keeping Capability established within the General Secretariat of the Council should be activated for the Mission. (8) The Mission will be conducted in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy (CFSP) as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 The Mission 1. The European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (hereinafter referred to as EUPOL RD Congo or the Mission), established by Joint Action 2007/405/CFSP, shall be extended for the period from 1 October 2010 to 30 September 2011. 2. EUPOL RD Congo shall operate in accordance with the Mission statement set out in Article 2 and shall carry out the tasks set out in Article 3. It shall operate without prejudice to DRC ownership of SSR. Article 2 Mission statement 1. In order to improve the maturity and sustainability of the reform process of the Congolese National Police (PNC), EUPOL RD Congo shall assist the Congolese authorities in the implementation of the Police Action Plan, covering the priorities of the Police Reform process for the period 2010-2012, and building on the guidelines of the Strategic Framework. EUPOL RD Congo shall focus on concrete activities and projects to underpin its action at the strategic level of the reform process, on capacity building and on enhancement of the interaction between the PNC and the wider criminal justice system with a view to better supporting the fight against sexual violence and impunity. EUPOL RD Congo shall work in close coordination and cooperation with other Union, international and bilateral donors, with a view to avoiding duplication of efforts. 2. The particular objectives of the Mission shall be: (a) to support the overall SSR process at the strategic level in the Democratic Republic of the Congo (DRC) with a particular emphasis on the reform of the PNC and its interaction with the judiciary; (b) to support the implementation of the Police Reform and the improvement of the PNC operational capacity and accountability through mentoring, monitoring and advising (MMA) activities; (c) to enhance the knowledge and capacity of senior PNC officials, trainers and training systems, including through the provision of strategic training courses; (d) to support the fight against impunity in the field of human rights and sexual violence. 3. The Mission shall have a Project Cell for identifying and implementing projects. The Mission shall advise the Member States and third States and shall coordinate and facilitate, under their responsibility, the implementation of their projects in fields which are of interest to the Mission and in furtherance of its objectives. Article 3 Mission tasks In order to achieve its objectives, the tasks of EUPOL RD Congo shall be as follows: 1. to support the overall SSR process at the strategic level in DRC with a particular emphasis on the reform of the PNC and its interaction with the judiciary:  by supporting the work and evolution of the Police Reform Monitoring Committee (CSRP) and its Working Groups, including by providing assistance in the preparation of the relevant legal and sub-legal framework of the Police Reform in order to contribute to the finalisation of the conception work,  by contributing to and advising on the establishment and development of the bodies to be created for the Police Reform, contributing to their activities by providing specialist expertise in the most relevant domains for the implementation of Police Reform,  by contributing to the enhancement of the links between the Ministry of Interior and the Ministry of Justice with a view to increasing levels of cooperation and understanding between the two Ministries,  by participating in the activities of the Joint Justice Committee (ComitÃ © Mixte de Suivi du Programme Cadre de la Justice) and assisting, as appropriate, in the review of the criminal legal framework, while supporting, as appropriate, the Joint Defence Committee, with a view to supporting coherence and consistency among the different pillars of SSR,  by joining wider Union efforts and activities to support inter-ministerial coordination and coherence; 2. to support the implementation of the Police Reform and the improvement of the PNC operational capacity and accountability through MMA activities:  by advising on the design and implementation of an adequate organisational structure for the PNC and supporting data collection activities in order to establish a complete census of police officers,  by mentoring, monitoring and advising personnel, including by co-location if appropriate, in the technical directorates within the PNC Inspectorate and at Headquarters (HQ) to advise and assist in the implementation of the reform process and in the integration of all police services within one single institution. This task needs to be closely coordinated with the UN MONUSCO operation, taking into account their deployment across the Congolese territory,  by supporting the integration of the crime police (Police Judiciaire des Parquets) into the PNC, in order to help to establish an effective interface between the crime police and the prosecution service. The Mission will work towards this by advising as appropriate key actors in the field of criminal justice, in close coordination with the Commission and partners programmes,  by supporting the newly created police audit service (Inspection GÃ ©nÃ ©rale d'Audit) through efforts to strengthen its institutional and operational capacity in order to provide the citizens and authorities with a key instrument of democratic control over the police force,  by mentoring and advising the crime police in Kinshasa, especially through the Police de Recherche et d'Intervention, in improving its standards and its capability to effectively prevent and investigate crimes,  by supporting the implementation of the Police Action Plan in order to enable the PNC to have at its disposal, to the largest extent possible, the instruments, decision-making processes and means to guarantee a proper keeping of public order, while fully respecting the fundamental freedoms granted in the Constitution as well as the international human rights standards,  by helping the PNC to upgrade the coordination, coherence and flexibility of its decision-making process by supporting the reinforcement of the Command and Control Centre as well as the Operations Centre in Kinshasa, in close cooperation with other partners already working in this area,  by contributing to the finalisation of a Community Policing (Police de proximitÃ ©) concept and by participating in the pilot project of the Commissariat de RÃ ©fÃ ©rence, with the aim of strengthening a confidence between the population and the police and of enhancing security both in objective terms and in the public perception; 3. to enhance the knowledge and capacity of senior PNC officials, trainers and training systems, including through the provision of strategic training courses:  by assisting in the enhancement of training capabilities at the School for Crime Police Officers in Kinshasa,  by supporting the establishment and operation of the Police Academy in Kasapa, Lubumbashi, including logistics and equipment,  by supporting the professional development of senior PNC officials with a view to improving the leadership and management skills,  by undertaking an assessment of current PNC training needs and resources,  by contributing to the definition of the regulatory and educational framework for the start-up and operation of the Police Academy,  by developing and introducing PNC training manuals for basic and specific training,  by contributing to the institutionalisation of the Community Policing (Police de proximitÃ ©) concept with training,  by participating in the selection and training of trainers for police,  by providing specialist training in areas that support the achievement of the objectives of the Mission; 4. to support the fight against impunity in the field of human rights and sexual violence:  by assisting the relevant groups of the CSRP and of the implementation bodies of Police Reform,  by supporting the development of a coherent policy for the PNC and the Inspection GÃ ©nÃ ©rale d'Audit against sexual violence,  by helping to create, and by monitoring and mentoring specialised units within the police to fight against sexual violence and crimes related to children as well as impunity, and increase their operationalisation through MMA activities,  by supporting the organisation of actions aimed at increasing the awareness of police officers of the problem of sexual violence and impunity,  by monitoring and following up PNC and judicial activities in this field, advising, as appropriate, relevant representatives of prosecution services, of military courts and of the crime police, in coordination with the other national and international key players; 5. Other tasks/Project Cell:  to support the Commission as required, especially in its projects for an integrated system for human resources management and for the police census,  to identify and implement projects through the Project Cell to ensure proper use of designated funds from the CFSP budget for their implementation. The Project Cell personnel may also support Member States and third States at their request, within the Mission's means and capabilities, by providing reinforced coordination and technical assistance for their own projects and under their own responsibility. All activities of the Project Cell are to be carried out within the Mission mandate and to complete the activities carried out by EUPOL RD Congo. Article 4 Structure of the Mission 1. EUPOL RD Congo shall be structured as follows: (a) HQ in Kinshasa. The HQ shall consist of the Office of the Head of Mission and of the HQ Staff, providing all necessary functions of advice at strategic and operational level, command and control, as well as mission and administrative support; (b) Field Office. A Field Office shall be established in Goma. The nation-wide implications of the Mission mandate may also require in-country actions and possibly temporary presence (also for a longer term) of experts in other locations, still subject to security considerations. 2. The elements referred to in paragraph 1 shall be subject to further detailed arrangements in the Operation Plan (OPLAN). Article 5 Civilian Operation Commander 1. The Director of the Civilian Planning and Conduct Capability (CPCC) shall be the Civilian Operation Commander for EUPOL RD Congo. 2. The Civilian Operation Commander, under the political control and strategic direction of the Political and Security Committee (PSC) and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUPOL RD Congo at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Council decisions as well as the PSC decisions, including by issuing instructions at the strategic level as required to the Head of Mission and providing him with advice and technical support. 4. All seconded staff shall remain under the full command of the national authorities of the seconding State or Union institution concerned. National authorities shall transfer Operational Control (OPCON) of their personnel to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the Union duty of care is properly discharged. 6. The Civilian Operation Commander and the EU Special Representative (EUSR) shall consult each other on SSR issues and support at Region-wide level as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility for and exercise command and control of the Mission at theatre level. 2. The Head of Mission shall exercise OPCON over personnel from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility, including over assets, resources and information placed at the disposal of the Mission. 3. The Head of Mission shall issue instructions to all Mission staff for the effective conduct of EUPOL RD Congo in theatre, assuming its coordination and day-to-day management, and following the instructions at the strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of the Mission budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national or Union authority concerned. 6. The Head of Mission shall represent EUPOL RD Congo in the operations area and shall ensure appropriate visibility of the Mission. 7. The Head of Mission shall coordinate, as appropriate, the actions of EUPOL RD Congo with other Union actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance on SSR issues and support at Region-wide level from the EUSR. Article 7 Staff 1. EUPOL RD Congo shall consist primarily of staff seconded by Member States or Union institutions. Each Member State or Union institution shall bear the costs related to any member of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage and allowances other than applicable daily allowances, as well as hardship and risk allowances. 2. International civilian staff and local staff shall be recruited on a contractual basis by the Mission if the functions required are not provided by personnel seconded by Member States. Exceptionally, in duly justified cases, where no qualified applications from Member States are available, nationals from participating third States may be recruited on a contractual basis, as appropriate. 3. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the Union field security policy. As regards the protection of EU classified information with which members of staff are entrusted in the course of their duties, all staff shall respect the principles and minimum standards of security established by security regulations of the Council (5). Article 8 Status of the Mission and its staff 1. The status of the Mission and its staff, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of the Mission, shall be agreed in accordance with the procedure laid down in Article 37 of the Treaty. 2. The State or Union institution having seconded a member of staff shall be responsible for answering any claims linked to the secondment, from or concerning the member of staff. The State or Union institution concerned shall be responsible for bringing any action against the seconded person. 3. The conditions of employment and the rights and obligations of international and local civilian staff shall be laid down in the contracts between the Head of Mission and the members of staff. Article 9 Chain of command 1. EUPOL RD Congo shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council and of the HR, the PSC shall exercise political control and strategic direction of EUPOL RD Congo. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, shall exercise command and control of EUPOL RD Congo at the strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUPOL RD Congo at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 10 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal of the HR, and to amend the CONOPS and the OPLAN. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive, on a regular basis and as required, reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 11 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to the Mission, provided that they bear the cost of the staff seconded by them, including salaries, all risk insurance cover, daily subsistence allowances and travel expenses to and from DRC, and that they contribute to the running costs of the Mission, as appropriate. 2. Third States contributing to the Mission shall have the same rights and obligations in terms of day-to-day management of the Mission as Member States. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and to establish a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be covered by agreements concluded in accordance with Article 37 of the Treaty and additional technical arrangements as necessary. Where the Union and a third State conclude an agreement establishing a framework for the participation of that third State in Union crisis-management operations, the provisions of that agreement shall apply in the context of the Mission. Article 12 Security 1. The Civilian Operation Commander, in coordination with the Council Security Office, shall direct the Head of Mission planning of security measures and ensure their proper and effective implementation for EUPOL RD Congo in accordance with Articles 5 and 9. 2. The Head of Mission shall be responsible for the security of the Mission and for ensuring compliance with minimum security requirements applicable to the Mission, in line with the Union policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the Council Security Office. 4. EUPOL RD Congo staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with the Council security regulations. Article 13 Watch-Keeping Capability The Watch-Keeping Capability shall be activated for EUPOL RD Congo. Article 14 Financial arrangements 1. The financial reference amount intended to cover expenditure related to the Mission for the period from 1 October 2010 to 30 September 2011 shall be EUR 6 430 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. 3. The Head of Mission shall report fully to, and be supervised by, the Commission regarding the activities undertaken in the framework of his contract. 4. Nationals of third States shall be allowed to tender for contracts. Subject to the Commission's approval, the Head of Mission may conclude technical arrangements with Member States, participating third States and other international actors regarding the provision of equipment, services and premises to EUPOL RD Congo. 5. The financial arrangements shall respect the operational requirements of the Mission, including compatibility of equipment and interoperability of teams of the Mission. 6. The expenditure shall be eligible as of the date of adoption of this Decision. Article 15 Coordination 1. Without prejudice to the chain of command, the Head of Mission shall act in close coordination with the Union Delegation and EUSEC RD Congo to ensure the consistency of Union action in support of DRC. 2. The Head of Mission shall coordinate closely with Heads of the diplomatic missions of Member States. 3. The Head of Mission shall cooperate with other international actors present in the country, and work in close coordination with the UN MONUSCO. Article 16 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to CONFIDENTIEL UE level which are generated for the purposes of the Mission, in accordance with the security regulations of the Council. 2. The HR shall be authorised to release to the UN and OSCE, in accordance with the operational needs of the Mission, EU classified information and documents up to RESTREINT UE level which are generated for the purposes of the Mission, in accordance with the security regulations of the Council. Local arrangements shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall be authorised to release to the host State any EU classified information and documents up to RESTREINT UE level which are generated for the purposes of the Mission, in accordance with the security regulations of the Council. In all other cases, such information and documents shall be released to the host State in accordance with the appropriate procedures for cooperation by the host State with the Union. 4. The HR shall be authorised to release to the third States and international organisations referred to in paragraphs 1, 2 and 3, EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Rules of Procedure of the Council (6). Article 17 Review of the Mission A review of the Mission shall be presented to the PSC every six months, on the basis of a report by the Head of Mission. Article 18 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 1 October 2010 to 30 September 2011. Done at Brussels, 23 September 2010. For the Council The President S. VANACKERE (1) OJ L 151, 13.6.2007, p. 46. (2) OJ L 164, 25.6.2008, p. 44. (3) OJ L 151, 16.6.2009, p. 40. (4) OJ L 149, 15.6.2010, p. 11. (5) Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations (OJ L 101, 11.4.2001, p. 1). (6) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).